United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-2058
                                    ___________

In re: Midland Marina, Inc.,                     *
                                                 *
               Debtor                            *
------------------------------------------------ *
                                                 *
City of Sioux City, Iowa,                        *
                                                 * Appeal from the United States
               Appellant,                        * Bankruptcy Appellate Panel
                                                 * for the Eighth Circuit
        v.                                       *
                                                 * [UNPUBLISHED]
Midland Marina, Inc.,                            *
                                                 *
               Appellee.                         *
                                                 *
Barbara Stuart, U.S. Trustee.                    *
                                          ___________

                               Submitted: November 15, 2001
                                  Filed: December 5, 2001
                                   ___________

Before BYE and BEAM, Circuit Judges, and GOLDBERG,1 Judge.
                              ___________

PER CURIAM.




      1
       The Honorable Richard W. Goldberg, Judge, United States Court of
International Trade, sitting by designation.
      The City of Sioux City, Iowa appeals from a decision of the Eighth Circuit
Bankruptcy Appellate Panel (BAP) affirming the bankruptcy court's2 dismissal of
Midland Marina, Inc.'s Chapter 11 bankruptcy. Sioux City also appeals the BAP's
determination that the dismissal rendered moot Sioux City's pending appeal, in which
the City challenged the bankruptcy court's failure to have Midland Marina
immediately surrender certain nonresidential property under 11 U.S.C. § 365(d)(4).

      We agree with the reasoning expressed in the BAP's published decision, City
of Sioux City v. Midland Marina, Inc. (In re Midland Marina, Inc.), 259 B.R. 683
(B.A.P. 8th Cir. 2001), and affirm under 8th Cir. R. 47B.

      A true copy.

            Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
      The Honorable William L. Edmonds, United States Bankruptcy Judge for the
Northern District of Iowa.

                                        -2-